Case: 14-10155       Document: 00512785191         Page: 1     Date Filed: 09/29/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 14-10155
                                   Summary Calendar
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                         September 29, 2014
LUIS MADRID,
                                                                            Lyle W. Cayce
                                                                                 Clerk
                                                  Petitioner - Appellant

v.

JASON JONES, Warden BSCC Cedar Hill Unit,

                                                  Respondent - Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                               USDC No. 1:14-CV-3


Before JOLLY, BARKSDALE, and OWEN, Circuit Judges.
PER CURIAM: *
       Having pleaded guilty in 2009, Luis Madrid, pro se and in forma
pauperis, appeals the dismissal, for lack of jurisdiction, of his 28 U.S.C. § 2241
petition, which challenges his convictions and sentences (2010) for conspiring
to commit mail and wire fraud. 18 U.S.C. § 371. Madrid did not appeal. His
28 U.S.C. § 2255 motion was denied, and he filed an unsuccessful motion for




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-10155     Document: 00512785191      Page: 2   Date Filed: 09/29/2014


                                  No. 14-10155

authorization to file a second § 2255 motion. His § 2241 petition was filed in
2014.
        Madrid asserts, in the light of United States v. Santos, 553 U.S. 507
(2008), that he was convicted of nonexistent offenses. Citing Garland v. Roy,
615 F.3d 391, 397–404 (5th Cir. 2010), and Reyes-Requena v. United States,
243 F.3d 893, 904 (5th Cir. 2001), he contends he is entitled to assert his claims
via the savings clause of 28 U.S.C. § 2255(e).
        Along that line, and as a general rule, a federal prisoner seeking to
collaterally challenge the legality of his conviction or sentence must file a
§ 2255 motion. Padilla v. United States, 416 F.3d 424, 425–26 (5th Cir. 2005).
Such claims may be raised in a § 2241 petition under the savings clause of
§ 2255(e) only if the prisoner shows the § 2255 remedy is “inadequate or
ineffective to test the legality of his detention”. 28 U.S.C. § 2255(e). When a
prisoner appeals the dismissal of a § 2241 petition, we review the “district
court’s findings of fact for clear error and its rulings on issues of law de novo”.
Padilla, 416 F.3d at 425.
        Madrid’s § 2255 remedy was not inadequate for purposes of the savings
clause simply because he filed an unsuccessful § 2255 motion and was unable
to meet the requirements for filing a successive § 2255 motion. See Tolliver v.
Dobre, 211 F.3d 876, 878 (5th Cir. 2000) (per curiam). To show his § 2255
remedy was inadequate, Madrid was required to raise a claim of actual
innocence: “(i) that [wa]s based on a retroactively applicable Supreme Court
decision which establishes that [he] may have been convicted of a nonexistent
offense and (ii) that was foreclosed by circuit law at the time when the claim
should have been raised in [his] trial, appeal or first § 2255 motion”. Reyes-
Requena, 243 F.3d at 904. Madrid’s Santos-based claims do not meet that




                                        2
    Case: 14-10155     Document: 00512785191     Page: 3   Date Filed: 09/29/2014


                                  No. 14-10155

standard. For example, Santos was decided in 2008, prior to Madrid’s pleading
guilty in 2009.
      Madrid also asserts, but fails to establish, that the district court abused
its discretion in denying his request for discovery to support jurisdiction. See
Hernandez v. Garrison, 916 F.2d 291, 293 (5th Cir. 1990); see also Moore v.
Willis Indep. Sch. Dist., 233 F.3d 871 (5th Cir. 2000) (“We review a district
court’s discovery decisions for abuse of discretion and will affirm such decisions
unless they are arbitrary or clearly unreasonable.”).
      AFFIRMED.




                                        3